DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanzawa (U.S. Patent No. 10576984; hereinafter Kanzawa) and further in view of Sawada et al. (JP Publication No. 2010033441; hereinafter Sawada).
Regarding claim 2, Kanzawa teaches a right-left turn determination method for a drive-assisted vehicle (Kanzawa: Col. 5, lines 31-32; i.e., at block 310 the autonomous control module may determine a turn path for the vehicle)
comprising an onboard sensor that acquires information about a periphery of a host vehicle (Kanzawa: Col. 3, lines 5-8; i.e., sensor 140 may be a camera, ultrasonic sensor, LiDAR, radar, or some other type of sensor used to gather data about the surroundings of vehicle 100) and host vehicle information (Kanzawa: Col. 4, lines 52-55; i.e., the autonomous control module of vehicle 220 may determine the location of positions 280a-l based on the turn path 240 and/or characteristics of vehicle 220, e.g., turning radius, acceleration, etc.),
and a controller that performs an allowance determination for right/left-turn travel across an oncoming traffic lane based on the information acquired by the onboard sensor (Kanzawa: Col. 3, lines 3-4; i.e., the autonomous control module 110 may make control decisions based upon data received from sensor 140; Col. 3, lines 48-49; i.e., the autonomous control module 110 may determine that the vehicle 100 may proceed with a left turn),
the right-left turn determination method comprising: determining as to whether or not the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 2, lines 21-26; i.e., the autonomous control module may determine to make the left turn at an upcoming intersection. If there is a stop light, stop sign, oncoming traffic, or some other indicator that indicates the vehicle should stop, the autonomous control module may cause the vehicle to stop at a first stopping point);
determining as to whether or not there is an oncoming vehicle in an intended travel trajectory of the host vehicle when a right/left-turn stop determination is made for the host vehicle (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; See Fig. 2G);
Kanzawa does not explicitly teach determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory; and determining with information acquired by the onboard sensor as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped.
However, in the same field of endeavor, Sawada teaches determining with information acquired by the onboard sensor (Sawada: Page 2; i.e., the driving support device 2 is based on a device group for recognition of the external environment by the stereo camera 3; Page 3, lines 2-4; i.e., the stereo camera 3 is composed of a pair of (left and right) cameras … attached to the front of the ceiling in the passenger compartment) as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory (Sawada: Page 4, lines 30-33; i.e., as shown in Fig. 2 … it is appropriate to determine that the oncoming vehicle 53 cannot enter the intersection. Therefore, in this case, the start of the oncoming vehicle 53 is not predicted; based on the onboard sensor data, the far side oncoming vehicle 53 is determined to be stopped); and determining with information acquired by the onboard sensor as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped (Sawada: Page 4, lines 30-33; i.e., when the oncoming vehicle side intersection is congested … when there is a traffic jam at 54… it is appropriate to determine that the oncoming vehicle 53 cannot enter the intersection; based on the onboard sensor data, it is determined that there is congestion in the oncoming traffic lane and the adjacent oncoming vehicles are therefore stopped; See Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kanzawa to have further incorporated determining with information acquired by the onboard sensor as to whether or not a far-side oncoming vehicle which is a first vehicle has stopped in the oncoming traffic lane when the oncoming vehicle is determined to not be present in the intended travel trajectory; and determining with information acquired by the onboard sensor as to whether or not an adjacent oncoming vehicle in the oncoming traffic lane present on a near side of the intended travel trajectory has stopped when a determination is made that the far-side oncoming vehicle has stopped, as taught by Sawada. Doing so would allow the system to avoid potential collisions with oncoming vehicles (Sawada: Page 2, lines 15-17; i.e., a vehicle driving support device according to the present invention recognizes a traveling environment around the host vehicle and provides driving support for avoiding a collision with an obstacle).
Kanzawa further teaches preventing the right/left-turn travel when the far-side oncoming vehicle is determined to not be stopped while the host vehicle has stopped with the right/left-turn travel being intended (Kanzawa: Col. 5, lines 5-8; i.e., an oncoming vehicle 260 may be detected. The autonomous control module may cause the vehicle 220 to wait at the second stop location 290 until the oncoming vehicle 260 passes; the host vehicle is stopped at the stop location and is prevented from turning until the oncoming vehicle, which is not stopped, passes);
Sawada further teaches allowing the right/left-turn travel when the far-side oncoming vehicle and the adjacent oncoming vehicle are determined to have stopped in the same oncoming traffic lane while the host vehicle has stopped with the right/left-turn travel being intended (Sawada: Page 4, lines 30-35; i.e., as shown in FIG. 2, … when there is a traffic jam at 54 … it is appropriate to determine that the oncoming vehicle 53 cannot enter the intersection. Therefore, in this case, the start of the oncoming vehicle 53 is not predicted, and unnecessary warnings and control interventions are prevented by passing through the intersection; as displayed in Fig. 2, the far side and adjacent oncoming vehicles in each lane are stopped and the host vehicle passes through the intersection after determining that the far side and adjacent oncoming vehicles cannot start due to congestion).
Kanzawa further teaches executing the right/left-turn travel (Kanzawa: Col. 6, lines 5-6; i.e., the autonomous control module may cause the vehicle to complete the turn at block 350).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661